Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 09/15/2021.
Allowable Subject Matter
3. Claims 1 and 6 are allowed. 
4. Claims 2-5 are allowed as being dependent on the independent claim.
5. The following is an examiner's statement of reasons for allowance: Applicant’s amendments and arguments filed with the office on 09/15/2021 were fully considered and found to be persuasive and overcome the prior art, Candy (US 2015/0145517) and Stilwell et al (US 2006/0284758) cited in the office action dated 06/18/2021. 
Candy et al (US 2015/0145517)  teaches, A method for detecting an electrically conductive target in soil using a metal detector, including the steps of: processing a receive signal using at least two different functions for producing at least two processed signals, each of the processed signals is at least partly insensitive to at least one unwanted signal due to the soil or an electromagnetic interference noise; determining a noise level of each of the at least two processed signals for producing at least two noise signals; and producing, from at least one of the at least two processed signals, an indicator output signal indicative of the presence of the electrically conductive target when the electrically conducting target is within the influence of a transmit magnetic field transmitted by the metal detector; wherein the step of producing an indicator output signal is dependent upon characteristics of the at least two noise signals.

The cited prior art neither individually nor in combination fails to teach, “A method for detecting a target using a metal detector, including: transmitting a transmit magnetic field using a transmitter; receiving a receive magnetic field due to the transmit magnetic field to produce a receive signal using a receiver and receive electronics; processing the receive signal using at least one function to produce an indicator output, wherein the at least one function is controllable such that the properties of the indicator output is controllable in terms of: (a) an amount of cancellation of signals due to soil; wherein the amount of cancellation of signals due to soil is 
“A metal detector for detecting a target, including: a transmitter for transmitting a transmit magnetic field; a receiver and receive electronics for receiving a receive magnetic field due to the transmit magnetic field to produce a receive signal; a processor for: (i) processing the receive signal using at least one function to produce an indicator output, wherein the at least one function is controllable such that the properties of the indicator output is controllable in terms of: (a) an amount of cancellation of signals due to soil; wherein the amount of cancellation of signals due to soil is higher than an amount of cancellation of signals due to the target; and (b) a sensitivity of the indicator output to the target and broadband electromagnetic interference (EMI); (ii) wherein controlling the at least one function in a particular direction changes the at least one function from a first state more suitable for high ground response environments to a 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858